Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

University Towers Medical
Pavilion,

Date: September 12, 1996

Petitioner,

Docket No. C-96-242
Decision No. CR436

-v-

Health Care Financing
Administration.

DECISION

In this decision, I grant the motion to dismiss filed by the
Health Care Financing Administration (HCFA) .!

HCFA's motion to dismiss is based on the fact that HCFA
issued, then rescinded prior to effectuation, a determination
to terminate Petitioner's participation in the Medicare and
Medicaid programs. HCFA relies primarily upon the regulation
which states that there is a right to a hearing only if the
determination contested by Petitioner contains:

. . . the finding of noncompliance [made by HCFA]
leading to the imposition of enforcement actions
specified in § 488.406 of this chapter...

42 C.F.R. § 498.3(b) (12). Even though termination of a
provider agreement is subject to review under 42 C.F.R. §
498.3(b) (12) because termination of a provider agreement is
among the enforcement actions specified in 42 C.F.R. §
488.406, HCFA notes in its supporting memorandum that the
commentaries to these regulations specifically made the

1 HCFA has submitted a motion to dismiss with a
supporting memorandum (HCFA Br.) and two exhibits (HCFA
Ex. 1 - 2). Petitioner submitted a brief in opposition
(P. Br.) without any exhibits. HCFA then filed a reply
brief (HCFA Reply). In considering the motion to
dismiss, I have made all of the foregoing submissions a
part of the record.
2

hearing rights’? contingent on the actual imposition of the
remedy:

Comment: Several commenters wanted a right to
appeal all deficiencies, even if no remedy was
imposed.

Response: We are not accepting this suggestion
because if no remedy is imposed, the provider has
suffered no injury calling for an appeal.

59 Fed. Reg. 56,158 (1994). Based on the foregoing legal
authorities, HCFA contends that Petitioner has no right to a
hearing because, by rescinding its earlier determination,
HCFA did not actually impose the termination remedy against
Petitioner.

Petitioner does not specifically contest the fact that HCFA
has rescinded its termination determination. Nor does
Petitioner specifically contest HCFA's conclusions concerning
the absence of hearing rights on the termination issue.
Instead, Petitioner quotes from HCFA's earlier notice letter
to argue that, prior to the rescission of the termination
decision, HCFA has already taken adverse actions against
Petitioner. P. Br., 2. The portion of HCFA's letter quoted
by Petitioner is as follows:

Your facility's noncompliance with Quality of Care
(483.25) has been determined to constitute
substandard quality of care as defined at §
488.301. Sections 1819(g)(5)(C) and 1919(g) (5) (C)
of the Social Security Act, as well as implementing
regulations at § 488.325(h), require that the
attending physician of the resident who was found
to have received substandard quality of care as
well as the State Board responsible for licensing
the facility's administrator, be notified by the
survey agency of the substandard quality of care.

Please note that Federal law, as specified in the
Social Security Act at sections 1819(f) (2) (B) and
1919(f) (2) (B), prohibits approval of nurse aide
training and competence evaluation programs offered
by or in a facility which within the last two years
has operated under a § 1819(b) (4)(C) (ii) (II) or §
1919(b) (4) (C) (ii) (II) waiver; has been subject to

2? As discussed below, only certain determinations
are defined as "initial determinations." If a
determination is not defined as an initial determination,
then it is not subject to a hearing or to any of the
other levels of administrative review specified in 42
C.F.R. Part 498.
3

an extended or partial extended survey; has been
assessed a civil money penalty of not less than
$5,000.00; or, has been subject to a denial of
payment, the appointment of a temporary manager,
termination or, in the case of an emergency, been
closed and/or had its residents transferred to
other facilities. As a result of the complaint
investigation on February 26, 1996, this provision
is applicable to your facility. You will receive
further notification from the State.

P. Br., 2 (citations omitted). Petitioner opposes the motion
to dismiss also because, in issuing the earlier (now
rescinded) determination to end Petitioner's participation in
the programs, HCFA's letter had informed Petitioner of its
right to request a hearing. P. Br., 1 - 2.

For the reasons detailed below, I reject Petitioner's

arguments and grant HCFA's motion to dismiss pursuant to 42
C.F.R. § 498.70(b).

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCL)

Background facts

1. At all relevant times, Petitioner has been a provider of
services under the Medicare and Medicaid programs. 42 C.F.R.
§§ 498.2, 498.4; HCFA letter dated March 20, 1996 attached to
Hearing Request.

2. On February 26, 1996, the Missouri Division of Aging (the
State) completed a survey based on a complaint and found
that:

a. Petitioner was not in substantial compliance
with the Medicare participation requirements, and

b. Petitioner's compliance posed immediate
jeopardy to patients' health and safety.

HCFA Ex. 1.

3. By letter dated February 29, 1996, the State notified
Petitioner of the deficiencies found during the February 26,
1996 survey and informed Petitioner that the State was
recommending to HCFA the termination of Petitioner's
participation in the Medicare and Medicaid programs based on
the immediate jeopardy determination. HCFA Ex. 1.
4

4. Based on the February 26, 1996 survey results and the
State's recommendation, HCFA notified Petitioner that:

a. HCFA would terminate Petitioner's participation
in the Medicare and Medicaid programs on March 20,
1996 unless Petitioner eliminated the immediate
jeopardy to resident health or safety;

b. Petitioner had an opportunity to question the
findings of deficiencies through the informal
dispute resolution (IDR) process under 42 C.F.R. §
488.331;

c. Because Petitioner's noncompliance with the
Quality of Care requirements (42 C.F.R. § 483.25)
had been determined to constitute substandard
quality of care, sections 1819(g)(5)(C) and
1919(g)(5)(C) of the Social Security Act (Act)
require that the State give notice of said
determination to the attending physician of the
resident who was found to have received substandard
quality of care, as well as to the State Board
responsible for licensing Petitioner's
administrator; and

dad. Petitioner was subject to being prohibited from
conducting any nurse aide training and competency
evaluation programs for a period of two years, and
Petitioner would receive further communication from
the State on this matter.

HCFA notice letter (undated) attached to Hearing Request.

5. By letter dated March 20, 1996, HCFA notified Petitioner
that:

a. The State had conducted a revisit survey
following Petitioner's submission of a credible
allegation of compliance;

b. The State found that Petitioner had
successfully removed the immediate jeopardy to
residents; and

c. "Therefore, the facility's participation in the
Medicare program will continue uninterrupted."

HCFA notice letter dated March 20, 1996, attached to Hearing
Request.

6. On March 25, 1996, Petitioner met with the State and
submitted information under the IDR process to question the
February 26, 1996 survey findings. HCFA Ex. 2.
5

7. On April 26, 1996, Petitioner submitted its request for
hearing before an administrative law judge to challenge all
determinations contained in:

a. The letter, Statement of Deficiencies, and Plan
of Correction HCFA issued by HCFA;

b. The February 29, 1996 letter issued by the
State; and

c. The Statement of Deficiencies and Plan of
Correction issued by the State.

Hearing Request.

8. By letter dated May 7, 1996, the State notified
Petitioner that, pursuant to the IDR process, the State had
determined that the deficiencies from the February 26, 1996
survey were correctly cited. HCFA Ex. 2.

The requlatory scheme on administrative review

9. Part 498 of volume 42 of the Code of Federal Regulations
specifies the right to and procedures for requesting hearings
on determinations by HCFA which affect participation in the
Medicare and Medicaid programs. 42 C.F.R. § 498.1.

10. A hearing may be requested only by an "affected party"
or its legal representative. 42 C.F.R. § 498.40(a).

11. An “affected party" means a provider or other enumerated
entity that is affected by an "initial determination" or
subsequent determination issued under 42 C.F.R. Part 498. 42
C.F.R. § 498.2.

12. As relevant to this case, an "initial determination" or
subsequent determination must be made by HCFA. 42 C.F.R. §§
498.3, 498.20(a), 498.30, 498.32.

13. Unless the disputed administrative action taken by HCFA
is among those specifically enumerated in the regulations,
the action cannot be considered an "initial determination" by
HCFA and is not subject to the hearing process of 42 C.F.R.
Part 498. 42 C.F.R. § 498.3(da).

Petitioner's request for hearing on HCFA's determinations

14. As relevant to this case, a provider dissatisfied with
an initial determination to terminate its provider agreement
is entitled to a hearing before an administrative law judge.
42 C.F.R. § 498.5(b).
6

15. As relevant to this case, HCFA makes an initial
determination subject to the hearing procedures of 42 C.F.R.
Part 498 if it makes a finding of "noncompliance leading to
the imposition of enforcement actions specified in § 488.406
- oe 2 a") 42 C.F.R. § 498.3(b) (12).

16. “({Ljeading to the imposition of enforcement actions
specified in § 488.406" (42 C.F.R. § 498.3(b)(12)) means that
an enforcement action or remedy specified in 42 C.F.R. §
488.406 was imposed by HCFA. 59 Fed. Reg. 56,158 (1994);
Arcadia Acres, Inc., DAB CR424 (1996); Fort Tryon Nursing
Home, DAB CR425 (1996). —

17. The other regulatory definitions of "initial
determination" are not relevant to the facts of this case.
See FFCL 1 - 7.

18. Termination of a provider agreement is a remedy or
enforcement action specified in 42 C.F.R. § 488.406.

19. Prior to the issuance of its March 20, 1996 notice
letter, HCFA had made a finding of noncompliance which was
leading to the imposition of an enforcement action specified
in 42 C.F.R. § 488.406 against Petitioner. FFCL 4, 15, 16.

20. Prior to HCFA's issuance of its March 20, 1996 notice
letter, Petitioner was in receipt of an initial determination
within the meaning of 42 C.F.R. § 498.3(b) (12). FFCL 19.

21. HCFA has the authority to reopen and revise any initial
determination on its own initiative within 12 months after
the notice date of the initial determination. 42 C.F.R. §
498.30, 498.32.

22. An initial determination issued by HCFA is not binding
if it has been revised in accordance with 42 C.F.R. § 498.32.
42 C.F.R. § 498.20(b) (3).

23.  HCFA's March 20, 1996 letter constituted notice of
HCFA's reopening and revision of its earlier determination to
end Petitioner's program participation on March 20, 1996.
FFCL 5, 20.

24. HCFA's earlier determination to end Petitioner's
participation in the Medicare and Medicaid programs by March
20, 1996 had no force or legal effect after HCFA revised said
determination in the March 20, 1996 notice letter. FFCL 20 -
23.

25. Petitioner does not have a right to a hearing on the
merits of HCFA's prior (now rescinded) determination that
Petitioner's participation in the Medicare and Medicaid
programs should end on March 20, 1996. FFCL 24.
7

26. HCFA's March 20, 1996 letter contains no initial
determination. FFCL 5, 15, 16; 42 C.F.R. § 498.3(d) (1).

27. The hearing procedures of 42 C.F.R. Part 498 do not

apply to any finding by HCFA that a provider has deficiencies
but is in compliance with the conditions of participation for
the Medicare and Medicaid programs. 42 C.F.R. § 498.3(d) (1).

Petitioner's request for hearing on HCFA's notice on the need
to inform the patient's physicians and the State licensure
board of the survey results

28. Notifications to physicians or licensure boards are not
initial determinations within the meaning of the regulations.
See 42 C.F.R. § 498.3(b), (a).

29. Petitioner has no right to a hearing on the merits of
whether, due to the survey findings of substandard care given
to a patient, the State should provide notice of the findings
to the patient's physician and to the State board licensing
Petitioner's administrator. FFCL 4c, 28.

Petitioner's request for hearing on HCFA's notice that a ban
might be imposed on the provision of nurse aide training and
competency_evaluations

30. The language of HCFA's notice letter does not support
Petitioner's contention that it has suffered actual injury
with respect to nurse aide training and competency
evaluations. See P. Br., 2 (quoting HCFA's letter).

31. There is no evidence in the record showing whether
Petitioner was conducting nurse aide training and competency
evaluation programs when HCFA notified Petitioner that it was
subject to being prohibited from conducting such programs.

32. There is no evidence in the record showing whether a ban
has ever been imposed against Petitioner's conducting nurse
aide training and competency evaluations.

33. Even if HCFA had imposed a ban against Petitioner's
conducting nurse aide training and competency evaluations,
such a ban is not included in the definitions of an "initial
determination" and has been expressly designated unreviewable
by the regulations. 42 C.F.R. § 498.3(b), 498.3(da) (11).

34. Petitioner has no right to a hearing on the issue of any
ban on nurse aide training and competency evaluation HCFA has
imposed or might impose. FFCL 33.
8

Petitioner's request for hearing on the State's letter dated
February 29, 1996

35. As relevant to the facts of this case, only an initial
or subsequent determination made by HCFA is subject to the
hearing procedures of 42 C.F.R. Part 498. 42 C.F.R. §§
498.3(a), 498.2 (definition of "affected party").

36. To the extent any portions of the State's February 29,
1996 letter were adopted by HCFA, they were adopted in
formulating HCFA's now rescinded determination to terminate
Petitioner's provider agreement. FFCL 3 - 5.

37. Since HCFA's rescission of the termination decision on
March 20, 1996, Petitioner has had no right to a hearing even
on those portions of the State's letter dated February 29,
1996 which were adopted by HCFA. FFCL 25, 27, 35, 36.

Dismissal

38. Petitioner has received no initial determination or
subsequent determination which is subject to the hearing
procedures of 42 C.F.R. Part 498. FFCL 25 - 28, 33 - 37.

39. At present, Petitioner is not an affected party within
the meaning of the regulations. 42 C.F.R. § 498.2; FFCL 38.

40. Petitioner is not a proper party and does not otherwise
have a right to a hearing. 42 C.F.R. § 498.70(b); FFCL 38,
39.

DISCUSSION

As outlined in the FFCL, there are several related legal
principles which control the disposition of HCFA's motion to
dismiss.

A hearing before an administrative law judge is part of the
administrative review process set forth at 42 C.F.R. Part
498. A provider's right to appeal under 42 C.F.R. Part 498
depends on whether it is an "affected party" within the
meaning of the regulations. 42 C.F.R. §§ 498.20, 498.40. An
"affected party" means a provider or other entity affected by
an “initial determination or by any subsequent determination
or decision issued under this part ...." 42 C.F.R. §
498.2. Under this definition, a provider's status as an
affected party depends in the first instance on whether it
has received an “initial determination" within the meaning of
the regulations. 42 C.F.R. §§ 498.3, 498.5(b).

At 42 C.F.R. §§ 498.3(b) and 498.5(b), the regulations define
with great specificity which determinations issued to
providers are "initial determinations" subject to the hearing
9

process. As relevant to this action, an initial
determination must be issued by HCFA. 42 C.F.R. §§ 498.3(a),
498.5(b). Those decisions by HCFA which are not specifically
defined to be initial determinations cannot give rise to any
hearing rights. 42 C.F.R. § 498.3(d). If a provider
receives an initial determination, it becomes an affected
party (42 C.F.R. § 498.2) and has a right to a hearing on the
initial determination to the forum and in the manner
specified by the regulations (42 C.F.R. Part 498, subparts B
and D).

However, whether or not a hearing is requested, HCFA has the
right to reopen and revise its initial determinations within
12 months. 42 C.F.R. §§ 498.30, 498.32.> HCFA has the
discretion to reopen and revise its determinations pursuant
to an entity's request or on HCFA's own initiative. Id.

When HCFA revises its own earlier issued initial
determination in accordance with the regulations, the initial
determination loses all legal effect. 42 C.F.R. §

498.20(b) (3). HCFA's revised determination becomes binding
on the provider, unless HCFA further revises the revised
determination or the "affected party requests a hearing
before an ALJ. . . ." 42 C.F.R. § 498.32(b)(1). Again, the
regulation has specified that a provider's right to a hearing
on a revised determination by HCFA depends on whether it is
an affected party. Id. Therefore, for the provider to have
a hearing right under 42 C.F.R. Part 498, the revised
determination issued by HCFA to the provider must meet the
same substantive requirements as those specified by the
regulations for initial determinations. See 42 C.F.R. §§
498.3(b), 498.5(b).

In listing which actions taken by HCFA constitute initial
determinations, the regulations authorize a provider to
request a hearing on the "finding of noncompliance leading to
the imposition of enforcement actions specified in § 488.406
of this chapter . .." 42 C.F.R. § 498.3(b)(12). As
explained in the commentaries to the regulations, the
Secretary of Health and Human Services rejected the
suggestion that there should be a right to a hearing on all
findings of deficiencies even if no remedy is imposed
because, as she reasoned, "{i]f no remedy is imposed, the
provider has suffered no injury calling for an appeal." 59
Fed. Reg. 56,158 (1994). Thus, the regulation codified at 42
C.F.R. § 498.3(b) (12) does not mean that a provider may
request a hearing on the findings of deficiencies or
noncompliance from surveys when HCFA has not imposed a remedy
listed in 42 C.F.R. § 488.406 but has the legal right to

3. The prohibitions against issuing revised

determinations do not apply to the facts of this case.
42 C.F.R. § 498.30.
10

impose such a remedy someday in the future.‘ The
commentaries to 42 C.F.R. § 498.3(b)(12) are consistent with
another subsection of the same regulation, 42 C.F.R. §
498.3(da)(1), which prohibits a hearing when a provider has
been found to have deficiencies but has been found also to be
in compliance with the conditions of program participation.

My decision to dismiss this case is based on my application
of the foregoing regulations and principles to the facts of
this case. There is no doubt in this case that, until HCFA
issued its revised determination on March 20, 1996, HCFA had
determined that Petitioner's provider agreement should be
terminated on March 20, 1996. Therefore, Petitioner was,
prior to March 20, 1996, in possession of an initial
determination under the relevant regulations. Petitioner was
entitled to file a request for hearing within 60 days from
its receipt of said determination. 42 C.F.R. § 498.40(a) (2).
However, on March 20, 1996, HCFA exercised its discretion to
revise its initial determinations sua sponte by rescinding
its prior termination decision.

I decide in this case, as I did in Acres, that
Petitioner's right to a hearing on the termination issue and
the underlying survey results was extinguished by HCFA's
rescission of its earlier determination to impose the
termination action, as well as by the fact that the
threatened termination had never gone into effect prior to
HCFA's revising its initial determination. That is to say,
due to the contents of the March 20, 1996 notice, Petitioner
no longer had an initial determination within the meaning of
the regulations, and, therefore, Petitioner was no longer an
affected party entitled to request a hearing as of March 20,
1996. Since no remedy or enforcement action within the
meaning of 42 C.F.R. § 488.406 was ever effectuated by HCFA,
Petitioner cannot be viewed as having suffered the harm or
injury contemplated by 42 C.F.R. § 498.3(b)(12). See FFCL
15, 16.

As indicated in FFCL 28 - 33, I have rejected Petitioner's
arguments concerning the alleged harms caused by the
notification requirements of the statute and the possibility
that a ban might be imposed against Petitioner's conducting
nurse aide training and competency evaluations. Petitioner
appears to have interposed these allegations of harm in
response to HCFA's citation to the commentaries for 42 C.F.R.
§ 498.3(b) (12). However, as explained above, the

4 As in Acres, DAB CR424, at 2, n.2, my
legal interpretations would permit Petitioner to obtain a
hearing in the future if HCFA actually imposes a remedy
listed in 42 C.F.R. § 488.406 based on the unadjudicated
findings of noncompliance which underlie Petitioner's
present action.
11

commentaries referred to harm or injury in order to clarify
the phrase "finding of noncompliance leading to the
imposition of enforcement actions specified in § 488.406 of
this chapter," which is contained in 42 C.F.R. §

498.3(b) (12). The existence of harm or injury to Petitioner,
standing alone, does not give rise to hearing rights in this
forum. The notification requirements and possible ban on
nurse aide training and competency evaluations are not listed
as initial determinations in the regulations. 42 C.F.R. §§
498.3(b), 498.3(d)(11). Therefore, they cannot be
adjudicated at hearing or otherwise contested by Petitioner
under 42 C.F.R. Part 498, even if HCFA has acted or caused
injury to Petitioner.

With respect to the portion of Petitioner's hearing request
which seeks to contest the contents of the State's letter
dated February 29, 1996, I note that a State's determination
does not generally give rise to hearing rights under 42
C.F.R. Part 498. To the extent HCFA has adopted the State's
findings from its February 29, 1996 letter, HCFA did so in
deciding to terminate Petitioner's provider agreement on
March 20, 1996. FFCL 3, 4. Since HCFA has decided not to
terminate Petitioner's provider agreement, there is no
initial determination or subsequent determination which would
permit Petitioner to challenge the contents of the February
29, 1996 letter adopted by HCFA. FFCL 36.

CONCLUSION
I conclude that Petitioner has not received any initial
determination or subsequent determination that gave rise to
hearing rights in this case. Therefore, Petitioner is not an
affected party within the meaning of the regulations.
Accordingly, I dismiss the hearing request with prejudice on
the basis that "[t]he party requesting a hearing is not a

proper party or does not otherwise have a right toa
hearing." 42 C.F.R. § 498.70(b).

/s/
Mimi Hwang Leahy

Administrative Law Judge
